     Case 2:19-cv-01094-APG-NJK Document 46 Filed 10/15/20 Page 1 of 2

 1   HARVEY P. SACKETT (72488)
 2

 3
     548 Market Street, Suite 38822
 4   San Francisco California 94104-5401
     Telephone: (408) 295-7755
 5   Facsimile: (408) 295-7444

 6   /as

 7   Attorney for Plaintiff

 8
                                   UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
                                          LAS VEGAS DIVISION
11

12                                                    ) Case No. 2:19-cv-01094-APG-NJK
     SHELENE IRENE BRIGGS,                            )
13
                                                      )
            Plaintiff,                                ) STIPULATION AND PROPOSED ORDER
14
                                                      )
15   v.                                               )
                                                      )
16   ANDREW M SAUL,                                   )
     Commissioner of Social Security,                 )
17
                                                      )
           Defendant                                  )
18
                                                      )
19
            Plaintiff and Defendant, through their respective attorneys, hereby stipulate that
20
     Plaintiff shall have a thirty (30) day extension of time until November 13, 2020, in which to e-
21
     file her Reply to Defendants Response to Motion for Summary Judgment. This extension is
22
     necessitated due to Plaintiff’s counsel’s upcoming schedule of administrative hearings and
23
     district court briefs due. Plaintiff makes this request in good faith with no intention to unduly
24
     delay the proceedings. Defendant has no objection and has stipulated to the requested relief.
25

26

27

28


                                                       1
     STIPULATION AND ORDER
     Case 2:19-cv-01094-APG-NJK Document 46 Filed 10/15/20 Page 2 of 2

 1   Dated: October 14, 2020           /s/HARVEY P. SACKETT
 2                                     HARVEY P. SACKETT
                                       Attorney for Plaintiff
 3                                     SHELENE IRENE BRIGGS

 4

 5   Dated: October 14, 2020           /s/ ALLISON J. CHEUNG
                                       ALLISON J. CHEUNG
 6                                     Special Assistant U.S. Attorney
 7                                     Social Security Administration
                                       [*As authorized by email 10/14/20]
 8

 9   IT IS ORDERED.

10
     Dated: October 15, 2020           ______________________________
11                                     ANDREW P. GORDON
12                                     United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          2
     STIPULATION AND ORDER
